                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: tenesa.powell@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America, N.A.
                                                             8                                 UNITED STATES DISTRICT COURT
                                                                                                    DISTRICT OF NEVADA
                                                             9   BANK OF AMERICA, N.A., AS SUCCESSOR
                                                                 BY MERGER TO BAC HOME LOANS                           Case No.: 3:17-cv-00049-MMD-WGC
                                                            10
                                                                 SERVICING, LP, FKA COUNTRYWIDE
                                                                                                                       STIPULATION AND ORDER FOR
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 HOME LOANS SERVICING, LP,
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                         EXTENSION OF TIME TO EXTEND
                                                                                                                       DEADLINES RELATED TO PENDING
                      LAS VEGAS, NEVADA 89134




                                                            12                                Plaintiff,               SUMMARY JUDGMENT MOTIONS
AKERMAN LLP




                                                            13   vs.                                                   [FIRST AND SECOND REQUEST]
                                                            14
                                                                 RAINBOW        BEND      HOMEOWNERS
                                                            15   ASSOCIATION; PHIL FRINK & ASSOCIATES,
                                                                 INC.; DANIEL HALL; AND DIANA HALL,
                                                            16
                                                                                              Defendants.
                                                            17
                                                                        Plaintiff Bank of America, N.A. successor by merger to BAC Home Loans Servicing, LP fka
                                                            18
                                                                 Countrywide Home Loans Servicing, LP (BANA) and defendants Rainbow Bend Homeowners
                                                            19
                                                                 Association (Rainbow), Diana Hall and Daniel Hall (the Halls), submit this stipulation to extend
                                                            20
                                                                 BANA's deadline to oppose the Halls' summary judgment motion by an additional two weeks—from
                                                            21
                                                                 March 21, 2019 to April 4, 2019. The Halls' reply supporting their summary judgment motion will be
                                                            22
                                                                 due two weeks after April 4, 2019—on April 18, 2019.
                                                            23
                                                                        The parties further stipulate BANA's reply supporting its summary judgment motion, currently
                                                            24
                                                                 due March 25, 2019—is extended by 10 days, to April 4, 2019.
                                                            25
                                                                        This is the parties' first request for an extension of the deadlines relating to BANA's summary
                                                            26
                                                                 judgment motion and second request for extension of the deadlines relating to the Halls' summary
                                                            27

                                                            28

                                                                                                                   1
                                                             1   judgment motion. The request is not made for the purposes of undue delay, but rather to allow counsel

                                                             2   time to meaningfully respond to the arguments raised in the respective briefs.

                                                             3
                                                                 Dated the 21st day of March, 2019.                 Dated the 21st day of March, 2019.
                                                             4
                                                                 AKERMAN LLP                                        LIPSON NEILSON P.C.
                                                             5

                                                             6   /s/ Tenesa S. Powell                                /s/ Peter E. Dunkley
                                                                 MELANIE D. MORGAN, ESQ.                            KALEB D. ANDERSON, ESQ.
                                                             7   Nevada Bar No. 8215                                Nevada Bar No. 7582
                                                                 TENESA S. POWELL, ESQ.                             PETER E. DUNKLEY, ESQ.
                                                             8   Nevada Bar No. 12488                               Nevada Bar No. 11110
                                                                 1635 Village Center Circle, Suite 200              9900 Covington Cross Drive, Suite 120
                                                             9   Las Vegas, Nevada 89144                            Las Vegas, Nevada 89144
                                                            10   Attorneys for Plaintiff Bank of America, N.A.      Attorneys for Defendants Daniel Hall and Diana
                                                                                                                    Hall
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   Dated the 21st day of March, 2019.
AKERMAN LLP




                                                            13   LEACH KERN GRUCHOW
                                                                 ANDERSON SONG
                                                            14
                                                                  /s/ Karen M. Ayarbe
                                                            15   GAYLE A. KERN, ESQ.
                                                                 Nevada Bar No. 1620
                                                            16
                                                                 KAREN M. AYARBE, ESQ.
                                                            17   Nevada Bar No. 3358
                                                                 5421 Kietzke Lane, Suite 200
                                                            18   Reno, Nevada 89511

                                                            19   Attorneys for Defendant         Rainbow     Bend
                                                                 Homeowners Association
                                                            20

                                                            21
                                                                                                                        IT IS SO ORDERED.
                                                            22

                                                            23                                                          ______________________________________
                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                            24
                                                                                                                              March 25, 2019
                                                                                                                        DATED:_______________________________
                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    2
